UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5229


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERRY LEE HILL,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cr-00001-F-1)


Submitted:    August 20, 2009                 Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E.B. Holding, United States Attorney, Anne M.
Hayes,   Jennifer   P.   May-Parker,  Assistant   United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Lee Hill appeals the district court’s judgment

imposing a twenty-four month prison sentence upon the revocation

of his supervised release, imposed as part of his sentence on

his conviction for possession of child pornography, in violation

of 18 U.S.C. § 2252(a)(5)(B) (2006).                      Hill claims the sentence

was   plainly      unreasonable        because      it    was     based    on    a    clearly

erroneous        factual    finding          that    he    required        sex       offender

treatment.

            We will affirm a sentence imposed after revocation of

supervised       release    if    it    is    within      the     applicable      statutory

maximum and is not plainly unreasonable.                        See United States v.

Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                                   We first

review the sentence for unreasonableness, “follow[ing] generally

the procedural and substantive considerations that we employ in

our review of original sentences, . . . with some necessary

modifications        to    take    into       account       the     unique       nature    of

supervised release revocation sentences.”                       Id. at 438-39.          If we

conclude that a sentence is not unreasonable, we will affirm the

sentence.        Id. at 439.      Only if a sentence is found procedurally

or    substantively        unreasonable           will    we    “decide      whether      the

sentence is plainly unreasonable.”                  Id.

             A      supervised          release          revocation        sentence        is

procedurally       reasonable      if    the      district      court     considered      the

                                              2
Chapter     Seven         advisory       policy             statement          and          the    18     U.S.C.

§ 3553(a)       factors          that        it    is        permitted             to       consider      in     a

supervised release revocation case.                                 See 18 U.S.C. § 3583(e);

Crudup,    461       F.3d       at    440.         Such        a    sentence            is    substantively

reasonable       if       the    district          court       stated          a    proper          basis      for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                     Crudup, 461 F.3d at 440.                             A sentence

is     plainly        unreasonable                if     it        is        clearly         or        obviously

unreasonable.          Id. at 439.

               Addressing the § 3553(a) factors as applied to Hill’s

circumstances,            the     district             court       expressed            a    need       for    the

twenty-four          month       sentence,             the     statutory                maximum         sentence

applicable to Hill’s crime, to allow Hill the opportunity to

take    part     in       sex    offender          treatment.                 We    find          that    Hill’s

sentence       was    not        “plainly          unreasonable”               because            it    did    not

exceed the maximum term that the court could have imposed, and

the record does not contain any basis on which to conclude that

the imposed sentence is clearly or obviously unreasonable, given

Hill’s    actions          in     violating            the     rules          of    the       sex       offender

program    and        a    county       ordinance              restricting               him,      as     a    sex

offender,       from       being       in     a        public       park,          together            with    his

admission that, within a couple of months of his release, he

purchased a computer and used it to access pornography.                                                        The

district    court          has       broad    discretion                to    revoke         a    defendant’s

                                                        3
supervised release and to impose a term of imprisonment up to

the statutory maximum, Crudup, 461 F.3d at 440, and we find no

abuse of the district court’s discretion in this case.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4